NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                     DEC 12 2014
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                           No. 13-30287

                Plaintiff - Appellee,               D.C. No. 4:12-cr-00189-EJL

   v.
                                                    MEMORANDUM*
BRUCE LEIGHTON DIEHL,

                Defendant - Appellant.

                        Appeal from the United States District Court
                                  for the District of Idaho
                         Edward J. Lodge, District Judge, Presiding

                               Submitted December 5, 2014**

Before:          HAWKINS, McKEOWN, and FRIEDLAND, Circuit Judges.

            Bruce Leighton Diehl appeals from the district court’s judgment and

challenges the 72-month sentence imposed following his guilty-plea conviction for

unlawful possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Diehl contends that the district court erred by denying his pre-trial motion to

suppress evidence. Diehl concedes that he entered an unconditional guilty plea.

He, therefore, waived the right to appeal the denial of his suppression motion.

See Tollett v. Henderson, 411 U.S. 258, 267 (1973). Furthermore, contrary to

Diehl’s contention, the record reflects that his plea was voluntary.

      Diehl next contends that the court abused its discretion in imposing the

sentence because the court made factual findings to determine Diehl’s base offense

level in violation of the Sixth Amendment. This argument fails because the court’s

factual findings affected neither the statutory maximum sentence nor any mandatory

minimum sentence applicable to Diehl’s conviction and, therefore, the Sixth

Amendment was not violated. See United States v. Vallejos, 742 F.3d 902, 906-07

(9th Cir. 2014).

      AFFIRMED.




                                          2                                   13-30287